TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00405-CR
NO. 03-11-00406-CR


Chad Joseph Browne, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NOS. CR22,792 & CR22,963, HONORABLE ED MAGRE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		A jury found appellant Chad Joseph Browne guilty of two counts of aggravated
sexual assault of a child in cause number CR22,792 and one count of indecency with a child by
sexual contact in cause number CR22,963.  See Tex. Penal Code Ann. §§ 21.11, 22.021 (West
2011).  Browne elected to have the trial court assess punishment.  Following a punishment hearing,
the court assessed punishment at twenty-five years' imprisonment for each count of aggravated
sexual assault and fifteen years' imprisonment for the count of indecency with a child by sexual
contact, with the sentences to run concurrently.
		In each cause, Browne's court-appointed attorney has filed a brief concluding that
the appeal is frivolous and without merit.  The briefs meet the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the records demonstrating why there
are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Browne received a copy of counsel's briefs and was advised of his right to
examine the appellate records and to file a pro se brief.  See Anders, 386 U.S. at 744.  No pro se brief
has been filed.
		We have reviewed the records and counsel's briefs and agree that the appeals
are frivolous and without merit. We find nothing in the records that might arguably support the
appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Counsel's motions
to withdraw are granted.
		The judgments of conviction are affirmed.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson and Goodwin
Affirmed
Filed:   June 8, 2012
Do Not Publish